ORDER
JOHN SCOTT ANGELUCCI of DEPTFORD, who was admitted to the bar of this State in 1992, having been temporarily suspended from the practice of law pursuant to Rule l:20-3(g)(4) and Rule 1:20-11 by Order of the Court filed January 4, 2007;
And the Disciplinary Review Board thereafter having filed with the Court pursuant to Rule 1:20-15 a recommendation that JOHN SCOTT ANGELUCCI be suspended from practice and compelled to pay a monetary sanction to the Disciplinary Oversight Committee for failure to comply with a fee arbitration determination;
And good cause appearing;
It is ORDERED that JOHN SCOTT ANGELUCCI remain suspended from the practice of law pending his satisfaction of the determination of the District IV Fee Arbitration Committee in Docket No. IV-06-0017F and his payment of a sanction in the amount of $250 to the Disciplinary Oversight Committee, and until the further Order of the Court; and it is further
ORDERED that JOHN SCOTT ANGELUCCI shah continue to be restrained and enjoined from practicing law and his attorney accounts shall be restrained from disbursement as ordered by the Court on January 4, 2007; and it is further
ORDERED that respondent continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.